820 F.2d 1220Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nicholas J. MYLO, Plaintiff-Appellant,v.UNIVERSITY OF BALTIMORE, Defendant-Appellee.
No. 87-1519.
United States Court of Appeals, Fourth Circuit.
Submitted April 3, 1987.Decided June 4, 1987.

Before RUSSELL, WILKINSON and WILKINS, Circuit Judges.
Nicholas J. Mylo, appellant pro se.
PER CURIAM:


1
Nicholas J. Mylo, proceeding pro se and in forma pauperis, appeals from the district court's dismissal of his pro se tort claim as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  We affirm.


2
Mylo's complaint, stated in full, was that the University of Baltimore had employed him "for Autumn 85 period of school teaching in order to apply injurious, malicious harm to him."    In order to bring a suit in federal court, a plaintiff must allege a cause of action which arises under the constitution or federal law, rather than state law.  Although it is possible that Mylo may have a tort claim against some individual under state law, his complaint raises no federal question.  A suit in forma pauperis may be dismissed as frivolous when the district court finds " 'beyond doubt' and under any 'arguable' construction, 'both in law & in fact' of the substance of the plaintiff's claim that he would not be entitled to relief."   Boyce v. Alizaduh, 595 F.2d 948, 952 (4th Cir.1979) (quoting Conley v. Gibson, 355 U.S. 41, 45-46 (1957)).


3
The decision of the district court is affirmed.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
AFFIRMED.